Case 8:20-cv-00889-JLS-DFM Document 17 Filed 05/28/20 Page 1 of 3 Page ID #:1111



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00889-JLS-DFM                                            Date: May 28, 2020
  Title: Intermarketing Media, LLC et al. v. Brent David Barlow et al.
  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

        Terry Guerrero                                                    N/A
         Deputy Clerk                                                Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANT:

                Not Present                                          Not Present

  PROCEEDINGS:           (IN CHAMBERS) ORDER DENYING PLAINTIFFS’
                         APPLICATION TO FILE DOCUMENT RELATED TO
                         APPLICATION FOR TEMPORARY RESTRAINING ORDER
                         AND COMPLAINT UNDER SEAL (Doc. 16)

          Before the Court is Plaintiffs’ Application to File Document Related to
  Application for Temporary Restraining Order and Complaint Under Seal. (App., Doc.
  16.)
          Central to this action are Plaintiffs’ claims that Defendants are seeking to extort
  Plaintiffs and destroy their reputation by filing frivolous civil, criminal, and State Bar
  complaints against them. Plaintiffs attached Defendants’ various complaints as exhibits
  to Plaintiffs’ Complaint (Doc. 1), Amended Complaint (Doc. 9), and Application for
  Temporary Restraining Order (Doc. 10). Having filed these documents multiple times,
  Plaintiffs now seek to seal the exhibits that comprise State Bar complaints on the grounds
  that the documents are not generally available and their contents are embarrassing to
  Plaintiff David Alan Klein. Because the allegations contained in the State Bar
  complaints—and their existence more generally—are “more than tangentially related to
  the merits of the case, the compelling reasons standard governs the sealing request.”
  Ojmar US, LLC v. Sec. People, Inc., No. 16-CV-04948-HSG, 2016 WL 6091543, at *2
  (N.D. Cal. Oct. 19, 2016) (quoting Sjostrom v. Kraatz, No. 16-CV-01381-DMR, 2016




                                 CIVIL MINUTES – GENERAL                                     1
Case 8:20-cv-00889-JLS-DFM Document 17 Filed 05/28/20 Page 2 of 3 Page ID #:1112



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00889-JLS-DFM                                               Date: May 28, 2020
  Title: Intermarketing Media, LLC et al. v. Brent David Barlow et al.

  WL 3940886, at *2 (N.D. Cal. July 21, 2016)); see also C.D. Cal. R. 79-5.2.2(a)(i). The
  Court concludes that Plaintiffs do not meet that standard.1
           While the State Bar complaints are not generally publicly available, that does not
  necessarily translate into compelling reasons to seal them in the context of this action.
  First, Plaintiffs do not point to any obligation they had to maintain the documents’
  confidentiality. Rather, they note that “disciplinary officials in New Jersey[, one of the
  two states in which the State Bar complaints were filed,] are required . . . to maintain the
  confidentiality of the investigation process.” (App. at 6 (emphasis added).) Presumably,
  that is for the benefit of the subject of the complaints—here, Plaintiff Klein. Hence,
  Plaintiffs can waive any protection allegedly afforded by the New Jersey State Bar rule.
  And the Court concludes that Plaintiffs have done just that. Second, even if the State Bar
  complaints are not generally publicly available, Plaintiffs seek to seal just those
  complaints without explaining why they are not bothered by the presence of the same
  information in other exhibits they attached to their various filings—criminal complaints,
  emails, and social media posts that contain the same allegations. (See, e.g., Docs. 1-6, 9-
  3, 10-6, 10-7, 10-13.)
           Plaintiffs claim that their need to file was “urgent,” and that they had no choice but
  to file the purportedly confidential documents first and seek leave to seal thereafter. (See
  App. at 7.) The Court rejects that argument. First, Plaintiffs could have described the
  contents of the State Bar complaints in their filings without attaching them as an exhibit.
  Second, Plaintiffs filed the State Bar complaints on the public docket three times over the
  course of seven days, conduct that is both at odds with the urgency Plaintiffs describe and

         1
            Plaintiffs’ Application is also procedurally deficient. A correct filing under Local Rule
  79-5.2.2(a) should result in “[t]he declaration and the unredacted version of any document
  proposed for sealing [being] closed to public inspection.” C.D. Cal. R. 79-5.2.2(a). Here,
  Plaintiffs filed every component of their Application on the public docket. To the extent that
  Plaintiffs purposely disregarded that part of the Rule, their decision to do so further cuts against
  their argument that compelling reasons exist to seal the State Bar complaints at issue.
  Additionally, the document Plaintiffs seek to seal in the instant Application is also an exhibit (in
  excerpted form (see Doc. 1-11)) to their original complaint, which, although it had been stricken
  for substantive reasons, remains available on the public docket. For some reason, Plaintiffs fail
  to ask the Court to seal also Document 1-11.

                                  CIVIL MINUTES – GENERAL                                          2
Case 8:20-cv-00889-JLS-DFM Document 17 Filed 05/28/20 Page 3 of 3 Page ID #:1113



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00889-JLS-DFM                                          Date: May 28, 2020
  Title: Intermarketing Media, LLC et al. v. Brent David Barlow et al.

  undercuts their argument that they could not have submitted an application to seal in
  advance. Third, as the Court stated in its Order (Doc. 15) denying Plaintiffs’ ex parte
  application for a temporary restraining order, much of the conduct Plaintiffs complain of
  in this case transpired over the course of the last nine months, meaning that Plaintiffs’
  need to file their application for a temporary restraining order at the time at which they
  chose to file it was not urgent. In sum, Plaintiffs did have time to seek leave of Court to
  file the document at issue under seal before filing it on the public docket.
          Accordingly, the Court DENIES Plaintiffs’ Application.

                                                                         Initials of Preparer: tg




                                 CIVIL MINUTES – GENERAL                                     3
